DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 8/8/2022.  As directed by the amendment, claims 1, 3, 11, 13 and 20 have been amended, and claims 2, 4,  12 and 14 have been cancelled. As such, claims 1, 3, 5-11, 13 and 15-20 are pending in the instant application.
Regarding the priority/CIP designations/spec objection, Applicant argues on pages 6-7 of Remarks filed 8/82022 (hereinafter “Remarks”) that “or any other forms of attachment known in the art” somehow anticipates/provides sufficient written description support for “mechanical bonds AND adhesive” because “any other forms” would include mechanical bonds AND adhesive. This is not well taken. The specification recites “adhesive, mechanical bonds, OR any other forms” (emphasis added). There is no indication that “any other forms” was intended to include combinations of the already-disclosed forms; rather, an artisan would have inferred that additional forms--i.e. other than those already disclosed--were being referenced, e.g. perhaps heat sealing or ultrasonic bonding. If Applicant had intended to disclose adhesive AND mechanical bonds in the specification as originally filed, they should have done so, e.g. by including “and combinations thereof”. They didn’t. Therefore, if they wish to continue to claim this new subject matter, the application must be designated as a CIP and the spec amended to recite the combination of forms of attachment. The priority and spec objections are maintained below.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn.
Regarding the double patenting rejections, Applicant states on page 8 of Remarks that they are “prepared to file a terminal disclaimer, pending identification of allowable claims” or “[a]lternatively, Applicants respectfully submit that he amendments…nullify these double patenting rejections.” Applicant does not expound on why they believe the amendments nullify the double patenting rejections, since the use of an elastomeric film was already addressed in the previous double patenting rejections. Since a TD has not been filed, the double patenting rejections are maintained below.
Applicant has amended claim 20 to have a range supported by the specification; the rejection of claim 20 under 35 USC 112(a)/first paragraph is withdrawn.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
Applicant argues on page 11 or Remarks that “the elastomeric members 138 of St. Louis are within the leg cuffs…not in the waistbands” and that, as such, “the Office Action fails to identify a reason that would have prompted…substitut[ion of] the elastomeric members of the leg cuffs…for an elastic film in the waistbands.”  
The Examiner apologizes for what was clearly a typo; “138” was typed instead of “118”. It is readily apparent that St. Louis discloses elastomeric members 118 in the waistbands, see St. Louis Fig. 1 modified below, and Applicant’s attempt to inaccurately twist the rejection to be a substation of leg elastics for waist elastics is not well taken, as it was clear that the rejection was based on a simple substitution of one type of elastic waistband material for another. Moreover, the Office Action does identify a reason that would have prompted substitution of the elastomeric waistband strands of St. Louis for an elastic film, namely, in order to provide the predictable result of utilizing a material that better simulates cloth materials in appearance for aesthetic purposes and provides a better fit (by virtue of being a thin flat sheet versus a rounded strand), see page 14 of the Office Action mailed 4/19/2022. Applicant does not contest this motivation; the rejections in view of St. Louis are maintained below.

    PNG
    media_image1.png
    731
    577
    media_image1.png
    Greyscale

Applicant argues on page 11 of Remarks that the substitution of St. Louis’s elastic strands for an elastic film requires impermissible hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, an artisan would have been readily familiar with elastic strands and elastic films as standard functional substitutes in the art at the time of invention, see e.g. previously-cited Wu para [0009], see also Takino et al. (US 2010/0252178 A1; para [0055]: “elastic members…formed by…rubber strings…[a]lternatively, an elastic film is used”); Baker (US 2003/0236512 A1: para [0035]: “a plurality of strands or a patch of elastomeric film or scrim material may be employed as waist elastic 114 rather than foam strips”); Fell et al. (US 2002/0177829 A1; para [0227]: “waist portion elastic 22 includes threads, strands, ribbons, bands, film”); Grover (US 6,436,216 B1; col. 1, lines 60-61: “the elastic material (e.g. elastomeric strands, films, etc.)”); Thorson et al. (US 7,264,686 B2; col. 2, lines 48-56: “forming a waist band…stretchable materials 10 can be…a single elastic sheet, an elastic film, an elastic net-like material, or a plurality of elastic strands, threads or ribbons”). The substitution of St. Louis’s elastic waistband strands for an elastic film requires no impermissible hindsight, just a general knowledge of the different standard materials in the art at the time of invention; as such, the rejections in view of St. Louis are maintained below.

Applicant argues on page 13 of Remarks that “Wu teaches away from the use of elastomeric films” because Wu teaches that elastic strands are preferable because of their breathability.
The Examiner respectfully notes that it has been held that preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. See MPEP 2123.II. As demonstrated by Wu para [0009], an artisan at the time of invention would have been readily familiar with the pros and cons of the various known elastic materials, including strands and films, and as such, selection of one over the other would have been obvious to provide the known pros of the selected material. In the case of the rejections maintained below, utilizing a film instead of the elastic strands of St. Louis would have provided the predictable benefits of an elastic material that better simulates cloth materials in appearance for aesthetic purposes and provides a better fit (per Wu para [0009]), even if it does sacrifice some breathability. This substitution was well within the skill and knowledge of an artisan at the time of invention, and does not constitute an inventive step over the disclosure of St. Louis.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/657802, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The parent application (as well as the instant specification), only describes the waist bands being attached using adhesive OR mechanical bonds (see e.g. instant page 14, line 7), not mechanical bonds AND adhesive as required by claims 10 and 19, as dependent on claims 9 and 18. Therefore, Applicant can either file an amended ADS designating the instant application as a CIP, or Applicant can remove the subject matter from the claims, e.g. by amending claims 10 and 19 to depend from claims 1 and 11, respectively, to retain the CON designation.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification as originally filed does not support connection of the first waistband with mechanical bonds AND adhesive, as required by claims 10 and 19, as dependent on claims 9 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 and 15 of U.S. Patent No. 9,358,161 B2 in view of St. Louis et al. (US 5,993,433; hereinafter “St. Louis”). Regarding claims 1-19, ‘161 contains narrower limitations with regards to the instantly claimed percent chassis contraction and consolidation (where combining limitations of dependent claims would have been obvious to an artisan at the time of invention in order to provide a more comprehensive article), and providing the absent limitations of a chassis with topsheet, backsheet, core between, longitudinal edges and leg gasketing system as claimed, as well as the elastic material being film rather than strands and the instantly claimed positioning of the waistband and means for attachment, all would have been obvious to an artisan at the time of invention to provide a standard diaper construction using well known diaper materials as evidenced by St. Louis (see Figs. 1-2, col. 3-4, col. 36, lines 14-16, col. 26, lines 31-37, col. 28, lines 14-18 and col. 37, lines 38-46).

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 and 11 of U.S. Patent No. 9,566,195 B2 in view of St. Louis et al. (US 5,993,433; hereinafter “St. Louis”). Regarding claims 1-19, ‘195 contains narrower limitations with regards to the instantly claimed percent chassis contraction and consolidation (where combining limitations of dependent claims would have been obvious to an artisan at the time of invention in order to provide a more comprehensive article), and providing the absent limitations of a chassis with topsheet, backsheet, core between, longitudinal edges and leg gasketing system as claimed, as well as the elastic material being film rather than strands and the instantly claimed positioning of the waistband and means for attachment, all would have been obvious to an artisan at the time of invention to provide a standard diaper construction using well known diaper materials as evidenced by St. Louis (see Figs. 1-2, col. 3-4, col. 36, lines 14-16, col. 26, lines 31-37, col. 28, lines 14-18 and col. 37, lines 38-46).

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,737,444 B2 in view of St. Louis et al. (US 5,993,433; hereinafter “St. Louis”). Regarding claims 11-20, ‘444 contains narrower limitations with regards to the instantly claimed consolidation and waistband gathers (where combining limitations of dependent claims would have been obvious to an artisan at the time of invention in order to provide a more comprehensive article), and providing the absent limitations of a chassis with topsheet, backsheet, core between as claimed, as well as the elastic material being film rather than strands and the instantly claimed two waistbands and positioning thereof and means for attachment, all would have been obvious to an artisan at the time of invention to provide a standard diaper construction using well known diaper materials as evidenced by St. Louis (see Figs. 1-2, col. 3-4, col. 36, lines 14-16, col. 26, lines 31-37, col. 28, lines 14-18 and col. 37, lines 38-46).

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10 and 15 of U.S. Patent No. 10,058,460 B2 in view of St. Louis et al. (US 5,993,433; hereinafter “St. Louis”). Regarding claims 1-20, ‘460 contains narrower limitations with regards to the instantly claimed percent chassis contraction and consolidation (where combining limitations of dependent claims would have been obvious to an artisan at the time of invention in order to provide a more comprehensive article), and providing the absent limitations of a chassis with topsheet, backsheet, core between, longitudinal edges and leg gasketing system as claimed, as well as the elastic material being film rather than strands and the instantly claimed positioning of the waistband and means for attachment, all would have been obvious to an artisan at the time of invention to provide a standard diaper construction using well known diaper materials as evidenced by St. Louis (see Figs. 1-2, col. 3-4, col. 36, lines 14-16, col. 26, lines 31-37, col. 28, lines 14-18 and col. 37, lines 38-46).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10 and 11 of U.S. Patent No. 10,806,638 B2 in view of St. Louis et al. (US 5,993,433; hereinafter “St. Louis”). Regarding claims 1-20, ‘638 contains narrower limitations with regards to the instantly claimed chassis contraction, consolidation and waistband gathers (where combining limitations of dependent claims would have been obvious to an artisan at the time of invention in order to provide a more comprehensive article), and providing the absent limitations of a chassis with topsheet, backsheet, core between as claimed, as well as the elastic material being film rather than strands and the instantly claimed two waistbands and positioning thereof and means for attachment, all would have been obvious to an artisan at the time of invention to provide a standard diaper construction using well known diaper materials as evidenced by St. Louis (see Figs. 1-2, col. 3-4, col. 36, lines 14-16, col. 26, lines 31-37, col. 28, lines 14-18 and col. 37, lines 38-46).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St. Louis et al. (US 5,993,433; hereinafter “St. Louis”)
Regarding claim 11, St. Louis discloses an absorbent article (diaper 10) (Fig. 1) comprising: 
a first waist region (waistband portion 12 OR 14), a second waist region (waist band portion 14 OR 12), a crotch region (intermediate portion 16) disposed between the first waist region and second waist region (Fig. 1; col. 3, lines 45-49); 
a first waist edge and a second waist edge (front and rear end margins 22); and a first longitudinal edge and a second longitudinal edge (laterally opposed side margins 20) (Fig. 1); 
a chassis comprising a topsheet (topsheet layer 28), a backsheet (backsheet layer 30), and an absorbent core (absorbent body structure 32) positioned between the topsheet and the backsheet (Fig. 1); 
a leg gasketing system (comprising leg gussets 19) extending from the first waist edge to the second waist edge (Fig. 1); 
a first waistband (front OR rear waist pocket member 80) connected with the chassis and positioned in the first waist region (Figs. 1-2); and 
a second waistband (rear OR front waist pocket member 80) connected with the chassis and positioned in the second waist region (Figs. 1-2).
St. Louis is silent regarding wherein the first waistband is connected with the chassis to define a percent consolidation. However, St. Louis does further disclose wherein the installed elongation of the leg elastic laminates is higher than the applied leg elastic strain (the composite, gusset-flap member may be shirred and gathered by a selected amount of elastomeric retraction of the attached elastomeric strands…which is allowed to occur prior to the attaching and incorporation of the composite gusset-flap member 19 into the article 10…amount of allowed retraction and pre-gathering can be expressed in terms of a percentage based upon the initial, ungathered length…[and] the final, gathered length…within the range of about 0-50%, col. 26, lines 50-67), such that, given the teachings of St. Louis that it is desirable for the waistband to also be gathered (col. 4, lines 12-13; col. 11, lines 29-36) and the benefits of pre-gathering an elastic laminate before attachment to the article (col. 27, lines 3-10), it would have been obvious to one of ordinary skill in the art at the time of invention for the first waistband laminate of St. Louis to be applied in a pre-gathered manner such that the installed elongation of the waistband elastics is higher than the applied waistband strain as taught/suggested by St. Louis, thus arriving a percent consolidation as defined by the instant specification, in order to ensure the formation of sufficient gathers within the waistband for stiffness (col. 4, lines 12-13; col. 11, lines 29-36) while reducing the amount of gathering force that is initially transmitted to the topsheet and backsheet layers and/or to help isolate the topsheet and backsheet layers from the stretching and contracting movements of the waistband that may occur while the article is being worn (col. 27, lines 3-10).
St. Louis further discloses wherein the first and second waistband comprises an elastomeric material (elastomeric members 118) but St. Louis is silent regarding wherein the first or second waistband comprises an elastomeric film. However, St. Louis does further demonstrate that elastic film was a well-known elastic material for use in absorbent articles (col. 36, lines 14-16), such that substituting the elastic strands of St. Louis for an elastic film as taught by St. Louis (in either or both of the waistbands) would have been obvious to an artisan at the time of invention in order to provide the predictable result of utilizing a material that better simulates cloth materials in appearance for aesthetic purposes and provides a better fit (by virtue of being a thin flat sheet versus a rounded strand).
Regarding claim 13, St. Louis teaches the absorbent article of claim 11, wherein St. Louis further discloses wherein the first waistband further comprises a nonwoven (fabric layer 108) (col. 12, lines 48-50).  
Regarding claim 15, St. Louis teaches the absorbent article of claim 11, wherein St. Louis further discloses wherein the first waistband is positioned flush with the first waist edge (Figs. 1-2).  
Regarding claim 16, St. Louis teaches the absorbent article of claim 11, wherein St. Louis further discloses wherein the second waistband is positioned flush with the second waist edge (Figs. 1-2).  
Regarding claim 17, St. Louis teaches the absorbent article of claim 11, wherein St. Louis further discloses wherein the first waistband is positioned within 20 mm of the first waist edge (Figs. 1-2; where it is positioned flush, i.e. 0 mm).  
Regarding claim 18, St. Louis teaches the absorbent article of claim 11, wherein St. Louis further discloses wherein the first waistband is connected to the chassis with mechanical bonds (sonic bonds, col. 26, lines 31-37; see also col. 28, lines 14-18 and col. 37, lines 38-46, demonstrating the obviousness of mechanical bonding).   
Regarding claim 19, St. Louis teaches the absorbent article of claim 9, wherein St. Louis further teaches wherein the first waistband is connected to the chassis with adhesive (col. 26, lines 31-37; see also col. 28, lines 14-18 and col. 37, lines 38-46), wherein it would have been obvious to an artisan at the time of invention for the waistbands of St. Louis to be connected to the chassis using both mechanical bonds and adhesive, in order to provide the predictable result of well-secured waistbands.  

Claims 1-10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St. Louis et al. (US 5,993,433; hereinafter “St. Louis”) in view of Wu et al. (US 2004/0158217 A1; hereinafter “Wu”).
Regarding claim 1, St. Louis discloses an absorbent article (diaper 10) (Fig. 1) comprising: 
a first waist region (waistband portion 12 OR 14), a second waist region (waist band portion 14 OR 12), a crotch region (intermediate portion 16) disposed between the first waist region and second waist region (Fig. 1; col. 3, lines 45-49); 
a first waist edge and a second waist edge (front and rear end margins 22); and a first longitudinal edge and a second longitudinal edge (laterally opposed side margins 20) (Fig. 1); 
a chassis comprising a topsheet (topsheet layer 28), a backsheet (backsheet layer 30), and an absorbent core (absorbent body structure 32) positioned between the topsheet and the backsheet (Fig. 1); 
a leg gasketing system (comprising leg gussets 19) extending from the first waist region to the second waist region (Fig. 1); 
a first waistband (front OR rear waist pocket member 80) connected with the chassis and positioned in the first waist region (Figs. 1-2) to define a first percent chassis contraction (the elastic members may be stretched and secured while the appointed component of the article is in an uncontracted condition, col. 10, lines 15-19);
a second waistband (rear OR front waist pocket member 80) connected with the chassis and positioned in the second waist region (Figs. 1-2) to define a second percent chassis contraction (the elastic members may be stretched and secured while the appointed component of the article is in an uncontracted condition, col. 10, lines 15-19).
St. Louis is silent regarding wherein the first percent chassis contraction is greater than the second percent chassis contraction. However, Wu demonstrates that it was well known in the absorbent article art at the time of invention to provide differential stretching capabilities (i.e. one is greater than the other) between the front and the back waist regions of an article (para [0093]), such that it would have been obvious to an artisan to modify the waistbands of St. Louis such that the first percent chassis contraction is greater than the second percent chassis contraction as taught by Wu, in order to provide the predictable result of different elastic properties between the front and the back regions for comfort and/or leak resistance (Wu para [0093]), where e.g. more contraction by the rear waistband would predictably result in less gapping/blow out potential and less contraction by the front waistband would predictably result in better accommodation for belly expansion.
St. Louis further discloses wherein the first and second waistband comprises an elastomeric material (elastomeric members 118) but St. Louis is silent regarding wherein the first or second waistband comprises an elastomeric film. However, St. Louis does further demonstrate that elastic film was a well-known elastic material for use in absorbent articles (col. 36, lines 14-16), as does Wu (para [0009]), such that substituting the elastic strands of St. Louis for an elastic film as taught by St. Louis and Wu (in either or both of the waistbands) would have been obvious to an artisan at the time of invention in order to provide the predictable result of utilizing a material that better simulates cloth materials in appearance for aesthetic purposes and provides a better fit (Wu para [0009]).
Regarding claim 3, St. Louis in view of Wu teaches the absorbent article of claim 1, wherein St. Louis further discloses wherein the first waistband further comprises a nonwoven (fabric layer 108) (col. 12, lines 48-50).  
Regarding claim 5, St. Louis in view of Wu teaches the absorbent article of claim 1, wherein St. Louis further discloses wherein the first waistband is positioned flush with the first waist edge (Figs. 1-2).  
Regarding claim 6, St. Louis in view of Wu teaches the absorbent article of claim 1, wherein St. Louis further discloses wherein the second waistband is positioned flush with the second waist edge (Figs. 1-2).  
Regarding claim 7, St. Louis in view of Wu teaches the absorbent article of claim 1, wherein St. Louis further discloses wherein the first waistband is positioned within 20 mm of the first waist edge (Figs. 1-2; where it is positioned flush, i.e. 0 mm).  
Regarding claim 8, St. Louis in view of Wu teaches the absorbent article of claim 1, wherein St. Louis further discloses wherein the chassis comprises a body-facing surface (facing toward the viewer in Fig. 1/up in Fig. 2) and a garment-facing surface (facing away from the viewer in Fig. 1/down in Fig. 2), and wherein the first waistband and the second waist band are connected with the body facing surface of the chassis (Figs. 1-2).  
Regarding claim 9, St. Louis in view of Wu teaches the absorbent article of claim 1, wherein St. Louis further discloses wherein the first waistband is connected to the chassis with mechanical bonds (sonic bonds, col. 26, lines 31-37; see also col. 28, lines 14-18 and col. 37, lines 38-46, demonstrating the obviousness of mechanical bonding).   
Regarding claim 10, St. Louis in view of Wu teaches the absorbent article of claim 9, wherein St. Louis further teaches wherein the first waistband is connected to the chassis with adhesive (col. 26, lines 31-37; see also col. 28, lines 14-18 and col. 37, lines 38-46), wherein it would have been obvious to an artisan at the time of invention for the waistbands of St. Louis to be connected to the chassis using both mechanical bonds and adhesive, in order to provide the predictable result of well-secured waistbands.  
Regarding claim 20, St. Louis discloses an absorbent article (diaper 10) (Fig. 1) comprising: 
a first waist region (waistband portion 12 OR 14), a second waist region (waist band portion 14 OR 12), a crotch region (intermediate portion 16) disposed between the first waist region and second waist region (Fig. 1; col. 3, lines 45-49); 
a first waist edge and a second waist edge (front and rear end margins 22); and a first longitudinal edge and a second longitudinal edge (laterally opposed side margins 20) (Fig. 1); 
a chassis comprising a topsheet (topsheet layer 28), a backsheet (backsheet layer 30), and an absorbent core (absorbent body structure 32) positioned between the topsheet and the backsheet (Fig. 1); 
a leg gasketing system (comprising leg gussets 19) extending from the first waist region to the second waist region (Fig. 1); 
a first waistband (front OR rear waist pocket member 80) connected with the chassis and positioned in the first waist region (Figs. 1-2), the first waistband comprising gathers (col. 4, lines 12-13; col. 11, lines 29-36); and 
a second waistband (rear OR front waist pocket member 80) connected with the chassis and positioned in the second waist region (Figs. 1-2), the second waistband comprising gathers (col. 4, lines 12-13; col. 11, lines 29-36).
St. Louis silent regarding the first and second waistband comprising specifically between about 10 gathers and about 22.2 gathers per 30 mm. However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and Wu demonstrates that it was well known in the diaper art at the time invention to provide gathered waistbands with between about 10 gathers and about 22.2 gathers per 30 mm (para [0123]; Table 1). Therefore, it would have been obvious to an artisan at the time of invention to modify the gathered waistbands of St. Louis through routine experimentation and as taught by Wu to arrive at wherein the first and second waistband both comprise between about 10 gathers and about 22.2 gathers per 30 mm, in order to provide the expected results of a sufficient number of gathers within the waistband for stiffness (col. 4, lines 12-13; col. 11, lines 29-36) as well as to ensure a cloth-like appearance for aesthetic purposes (Wu para [0118]).
St. Louis further discloses wherein the first and second waistband comprises an elastomeric material (elastomeric members 118) but St. Louis is silent regarding wherein the first or second waistband comprises an elastomeric film. However, St. Louis does further demonstrate that elastic film was a well-known elastic material for use in absorbent articles (col. 36, lines 14-16), as does Wu (para [0009]), such that substituting the elastic strands of St. Louis for an elastic film as taught by St. Louis and Wu (in either or both of the waistbands) would have been obvious to an artisan at the time of invention in order to provide the predictable result of utilizing a material that better simulates cloth materials in appearance for aesthetic purposes and provides a better fit (Wu para [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that several of the additional references cited above regarding elastomeric film as an obvious substitute for elastic strands also teach differential elastic stretching between the front and rear waistbands: Takino at paras [0051-55]; Baker at para [0035]; Fell at para [0226].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/Primary Examiner, Art Unit 3785